                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION


MICHAEL & SHARON HUPALO,                    )
                                            )
                  Plaintiffs,               )
                                            )     Case No. 4:18:CV1707 HEA
v.                                          )
                                            )
THE GOODYEAR TIRE                           )
& RUBBER COMPANY,                           )
                                            )
                  Defendant.                )



                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant the Goodyear Tire & Rubber

Company’s (“Goodyear”) Motion to Dismiss Plaintiffs’ Second Amended

Complaint [Doc. No. 19]. Plaintiffs oppose the Motion. For the reasons set forth

below, the Motion will be granted.

                                Facts and Background

      For the purposes of the Motion to Dismiss, the following facts, taken from

Plaintiffs’ Second Amended Complaint, are assumed true.

      Plaintiffs are the owners of a 2006 Beaver Monterey Patriot Thunder motor

home, which they owned and occupied, identified by VIN 1RF10561861035494

(“Subject RV”).
       Defendant is an Ohio corporation with its principal place of business in

Akron, Ohio, that is in good standing in the State of Missouri and conducts

business throughout the state. Defendant is in the general business of

manufacturing, designing, distributing, selling and introducing into the stream of

commerce tires, including the 2011 Goodyear RV 295/80R 22.5 G670 tire

(“Subject Tire”) that were located on the Subject RV at the time of the Accident

that is the subject of this lawsuit.

       On September 21, 2016, the Subject RV was involved in a single-vehicle

accident as a result of the unforeseeable failure of the Subject Tire that was located

on the front driver side portion of the Subject RV (“Subject Accident”) due to the

tread separating from the tire that allowed for the permeation of air through the tire

and oxidation to occur, causing the tire to fail prematurely.

       Plaintiffs suffered substantial property damage as a result of the Subject

Accident in the approximation of $194,055.11.

       The Subject Tire was designed, assembled, manufactured, sold, distributed

and introduced into the stream of commerce by Defendant, and was expected to

and did reach Plaintiffs without substantial change in the condition in which it was

manufactured and distributed to Plaintiffs. The Subject Tire was then in a

defective condition unreasonably dangerous when put to a reasonably anticipated

use in that it was designed, assembled, manufactured, sold and distributed by



                                          2
Defendant as defective, and Defendant failed to have any devices to prevent

defects such as the type which caused the dangerous condition or situation wherein

a catastrophic tire failure would occur due to tread separation.

      The Subject Tire was used in a manner reasonably anticipated. The Subject

Tire was expected to and did reach Plaintiffs without substantial change in the

condition in which it was manufactured. Defendant did not give an adequate

warning of the unreasonable danger.

      Defendant designed, manufactured, assembled, sold, distributed and

introduced into the stream of commerce the Subject Tire to Plaintiffs. Defendant

represented to Plaintiffs that the Subject Tire was in good working order and was

fit for use as a tire capable of being used on the Subject RV. The aforesaid

representations were material factors in inducing Plaintiffs to acquire the Subject

Tire. The Subject Tire did not conform to the aforesaid representations, in that,

among other things, the Subject Tire was designed, manufactured, sold, assembled,

distributed and introduced into the stream of commerce by Defendant as defective

and unreasonably dangerous. The aforesaid non-conformities caused the Subject

Tire to fail, allowing a catastrophic tire failure and resulting single-vehicle accident

to occur so that Plaintiffs were not able to use the Subject Tire in a reasonable

manner. Plaintiffs notified Defendant of said non-conformities.




                                           3
       When Defendant designed, manufactured, sold, assembled, distributed and

introduced into the stream of commerce the Subject Tire, it was not fit for its

ordinary purpose because the Subject Tire was designed, manufactured, sold,

distributed and introduced into the stream of commerce by Defendant as defective,

and Plaintiffs used the Subject Tire for its ordinary purpose and gave Defendant

notice that it was not fit for ordinary purposes.

       Defendant knew or should have known that the use for which the Subject

Tire was purchased by Plaintiffs was for use on the Subject RV. Plaintiffs

reasonably relied on Defendant’s judgment that the Subject Tire was fit for such

use.

       When the Subject Tire was sold to Plaintiffs it was not fit for such use

because the Subject Tire was designed, manufactured, sold, distributed and

introduced into the stream of commerce by Defendant as defective and was

susceptible to failure, and Plaintiffs notified Defendant of said defect.

       Defendant, individually and through the act of its actual and apparent agents,

was negligent in the sale, design, assembly, distribution and/or manufacturing of

the Subject Tire that was sold to Plaintiffs in the following respects:

   a) By negligently and recklessly designing, selling, manufacturing, distributing
      and assembling the Subject Tire so as to allow the manufacture of the tire by
      Defendant as defective;

   b) By knowing the design on other tires was defective and not designing tires
      that were not susceptible to catastrophic failures;

                                           4
   c) By carelessly and negligently failing to inform Plaintiffs of said problems
      with the tires, including the Subject Tire;

   d) By negligently designing the tires, including the Subject Tire; and

   e) By negligently failing to warn Plaintiffs of the defective design of the
      Subject Tire.

   Defendant failed to use ordinary care in the manufacture, design, and

distribution of the Subject Tire to be reasonably safe for use and/or failed to warn

Plaintiffs of the risk of harm from the defective tire.

      The Second Amended Complaint sets forth six counts: strict liability, strict

liability-failure to warn, breach of express warranty, breach of implied warranty of

merchantability, breach of the implied warranty of fitness for a particular purpose,

and negligence.

                                     Legal Standard

      The purpose of a motion to dismiss under Rule 12(b)(6) is to test the legal

sufficiency of the complaint. A dismissal under Rule 12(b)(6) “serves to eliminate

actions which are fatally flawed in their legal premises and designed to fail,

thereby sparing litigants the burden of unnecessary pretrial and trial activity.”

Young v. City of St. Charles, Mo., 244 F.3d 623, 627 (8th Cir. 2001).

      Rule 8(a)(2) of the Federal Rules of Civil Procedure provides that a

complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” In Bell Atl. Corp. v. Twombly, the Supreme Court

                                           5
clarified that Rule 8(a)(2) requires complaints to contain “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action. 550

U.S. 544, 555 (2007); accord Ashcroft v. Iqbal, 566 U.S. 662, 678-79 (2009).

Specifically, to survive a motion to dismiss, a complaint must contain enough

factual allegations, accepted as true, to state a claim for relief “that is plausible on

its face.” Twombly, 550 U.S. at 570. The factual allegations must be sufficient to

“‘raise a right to relief above the speculative level.’” Parkhurst v. Tabor, 569 F.3d

861, 865 (8th Cir. 2009) (quoting Twombly, 550 U.S. at 555).

      The issue in determining a Rule 12(b)(6) motion is not whether the plaintiff

will ultimately prevail, but whether the plaintiff is entitled to present evidence in

support of the claim. See Skinner v. Switzer, 562 U.S. 521, 529-30 (2011).

“Determining whether a complaint states a plausible claim for relief… [is] a

context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Mickelson v. Cty. Of Ramsey, 823 F.3d 918, 923

(8th Cir. 2016) (alteration in original) (quoting Iqbal, 556 U.S. at 679).

                                      Discussion

      Plaintiffs’ claims all suffer from the flaws stated above. In each of their

claims, Plaintiffs merely set out the elements of the causes of action, with no facts

to establish the minimal pleading requirement.




                                            6
      While it is true that there is not a heightened specificity requirement under

the Federal Rules for the types of claims Plaintiffs allege, Plaintiffs are required to

set forth more than “threadbare recitation” of the elements of their causes of action.

      Plaintiffs’ Second Amended Complaint is essentially identical to the First

Amended Complaint, which was dismissed. Adding scientific language is not a

sufficient addition to meet the minimal pleading requirement. Plaintiffs added,

“allowed the tread to separate from the tire which permitted air to permeate

through the tire and lead to early oxidation,” or its equivalent, throughout the

complaint, without identifying the defect itself.

      This added language is conclusory and is not entitled to the assumption of its

truth. Plaintiffs failed to allege any fact as to what element of the Subject Tire’s

design caused the tread separation, what component or part of the Subject Tire was

defective, or what aspect of the manufacturing process was defective. Minus these

allegations, Plaintiffs failed to plead the existence of either a design or a

manufacturing defect. They merely allege that the Subject Tire’s failure

establishes the existence of a defect. However, this is conclusory. Tires fail for

many reasons, being excessively weight-overloaded, inadequate inflation, being

punctured by something in the road, etc., none of which are as a result of a

manufacturing or design defect.




                                            7
        The Second Amended Complaint contains insufficient allegations to raise

any plausible claims for relief. Plaintiffs simply articulate the elements of their

claim and add conclusions. The mere addition of the scientific language is the only

change made to the Second Amended Complaint and is not sufficient to state a

plausible claim for relief. Plaintiffs must plead facts regarding what it is they

claim to be the design or manufacturing defect which caused the Subject Tire to

fail.

        Plaintiffs simply allege that the tire was defective and therefore caused their

damages. Defendants are entitled to facts which meet the plausibility standard

under Twombly and Iqbal, not mere conclusions.

                                      Conclusion

        Based upon the foregoing analysis, the Motion to Dismiss is well taken.

        Accordingly,

        IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss, [Doc.

No. 19] is GRANTED.

        IT IS FURTHER ORDERED that Plaintiffs are given 14 days from the

date of this Opinion, Memorandum and Order to file an amended complaint.

        Dated is 26th day of November, 2019.


                                         ____________________________________
                                           HENRY EDWARD AUTREY
                                         UNITED STATES DISTRICT JUDGE

                                            8
